Citation Nr: 1823518	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1978 to September 1992, and from October 2004 to March 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's service connection claim requires additional development before it can be finally adjudicated.

The record reveals that the Veteran suffered a bilateral shoulder injury in May 1999, in between his periods of active duty service.  The injuries were initially diagnosed as shoulder strains.  An October 2012 statement submitted by the Veteran indicates that "shoulder pain was [subsequently] aggravated along with the [service connected] neck and back injury during military training."  The Veteran has also contended that his shoulder problems have been aggravated by his service-connected spine disability.  

The Veteran underwent a VA examination in July 2012, which revealed limited range of motion and tenderness of the right shoulder.  The examiner diagnosed the Veteran with degenerative changes to the right shoulder, but indicated that the examination did not demonstrate the presence of a left shoulder disability.  Further, the Veteran was not at that time service-connected for a spine disability, and the question of secondary service connection was not addressed.  

On remand, the examiner must specify whether the Veteran is presently beset by any left shoulder disability, and whether any disability of either shoulder has been caused or aggravated by the Veteran's service-connected spine disability.

Accordingly, the case is REMANDED for the following action:

1. Give the Veteran an opportunity to identify any outstanding pertinent treatment records, VA or private, related to his bilateral shoulder condition, that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

2. After the above development is accomplished, schedule the Veteran for a VA examination.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current shoulder disorders.  Then, for each identified disorder, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the identified shoulder disorder manifested in service, or within a year of separation therefrom, or is otherwise causally or etiologically related to the Veteran's military service.

Then, the examiner must opine as to whether any diagnosed shoulder disorder is at least as likely as not (50 percent probability or greater) to have been caused or aggravated beyond its normal course of progression by the Veteran's service-connected spine disability.

Finally, if the examiner finds that any diagnosed shoulder condition pre-existed a period of active duty service, the examiner should then determine if there is clear and unmistakable evidence that the condition was NOT aggravated beyond its normal progression during service.

3. Review the opinion and any examination report to ensure that it is in complete compliance with the directives of this remand.  If the opinion or report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to a compensable rating.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




